PER CURIAM.
This is an appeal from an order dismissing a suit instituted to enjoin a local induction board from delivering plaintiff for induction into the army as a Negro. Plaintiff registered as an Indian. The Board entered an order that he be delivered for induction as a Negro. Before the hearing below, however, the Board changed the order and directed that plaintiff report for induction without determination of his race or color. Under these circumstances there is no ground for injunctive relief and no necessity for determining the jurisdictional questions which have been argued in connection therewith.
Plaintiff argues that the Board should be required to classify- him as an Indian and order his induction into the army as a white trainee, under rulings issued by the War Department. A sufficient answer is that the prayer for mandatory injunction with respect to official action by members of the Board is in effect a prayer for a writ of mandamus; and the District Court is without power to grant such writ. Rose’s Federal Jurisdiction and Procedure 4th ed. sec. 192; Rosenbaum v. Bauer, 120 U.S. 450, 453, 7 S.Ct. 633, 30 L.Ed. 743; McIntire v. Wood, 7 Cranch 504, 3 L.Ed. 420.
The order dismissing the suit will be affirmed.
Affirmed.